                  Case 3:21-cr-00254-EMC Document 12 Filed 08/10/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KENNETH CHAMBERS (NYBN 5559885)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6488
 7        FAX: (415) 436-7234
          kenneth.chambers@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         )   No. 3:21-CR-00254-EMC
14                                                     )
             Plaintiff,                                )
15                                                     )   STIPULATION AND [PROPOSED] ORDER
        v.                                             )   SETTING HEARING DATE AND EXCLUDING
16                                                     )   TIME FROM THE SPEEDY TRIAL ACT
     KAREEM LACAYO,                                    )   CALCULATION
17                                                     )
                                                       )
18           Defendant.                                )
                                                       )
19

20           On July 15, 2021, before the Honorable Laurel Beeler, United States Magistrate Judge, a status
21 conference was held for the above-titled matter. On August 5, 2021 this matter was scheduled to August

22 11, 2021. For the aforementioned reason, the parties agree that it would be appropriate for time be

23 excluded under the Speedy Trial Act between July 15, 2021 and August 11, 2021 for effective

24 preparation by counsel, and in the interest of justice.

25           Therefore, the parties agree, and the Court finds and holds, as follows:
26           1.       The time between and July 15, 2021 and August 11, 2021 is excluded under the Speedy
27 Trial Act. Failure to grant the requested continuance would deny defense counsel the reasonable time

28 necessary for effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.
              Case 3:21-cr-00254-EMC Document 12 Filed 08/10/21 Page 2 of 2




 1 § 3161(h)(7)(B)(iv). The ends of justice served by granting the requested continuance outweigh the best

 2 interests of the public and the defendant in a speedy trial and in the prompt disposition of criminal cases.

 3 See id. § 3161(h)(7)(A).

 4
     Dated: August 10, 2021                                       /s/
 5                                                               KENNETH CHAMBERS
                                                                 Assistant United States Attorney
 6                                                               Counsel for the United States
 7

 8
     Dated: August 10, 2021                                       /s/
 9                                                               SOPHIA WHITING
                                                                 Counsel for Kareem Lacayo
10

11

12
                                                                 IT IS SO ORDERED.
13

14 Dated:____________
         August 10, 2021                                          ___________ _________________
15                                                               HONORABLE EDWARD M. CHEN
                                                                 United States District Judge
16

17

18
19

20

21

22

23

24

25

26

27

28
